Citation Nr: 9915002	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of 
pneumonia.  

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant and his ex-wife


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, denying the benefits sought.

The Board notes that the veteran failed to prosecute claims 
for entitlement to service connection for residuals of 
pneumonia and a back disorder in 1976.  At that time, the 
veteran filed a VA Form 21-526 without providing any 
supporting evidence.  The veteran was notified by the RO of 
the type of supporting evidence that was required to process 
his claim; he failed to respond.  If a claimant's application 
is incomplete, the claimant will be notified of the evidence 
necessary to complete the application.  If the evidence is 
not received within 1 year from the date of such 
notification, no benefits may be paid or furnished by reason 
of such application.  38 U.S.C.A. § 5103(a) (West 1991); 38 
C.F.R. §§ 3.103, 3.109 (1998). 

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. The claim of entitlement to service connection for 
residuals of pneumonia is not supported by cognizable 
medical evidence showing a current disability related to 
his period of service.

2. The claim of entitlement to service connection for a back 
disorder is not supported by cognizable medical evidence 
showing a current disability related to his period of 
service.


CONCLUSIONS OF LAW

1. The veteran's claim for service connection for residuals 
of pneumonia is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2. The veteran's claim for service connection for a back 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  The threshold question 
that must be resolved with regard to a claim is whether the 
veteran has presented evidence that the claim is well-
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own, or capable of substantiation.  Murphy, supra. 

An allegation that a disorder is service-connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden of necessity will 
depend upon the issue presented by the veteran.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993). 

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well-grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v. Brown, 8 Vet. App. 
69, 75 (1995).

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  38 U.S.C.A. 
§ 5107(a).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  38 U.S.C.A. § 5107(b); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).


I.	Residuals of pneumonia

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).   

Service medical records for the period of September 1958 to 
September 1961 reflect that the veteran's mouth, throat, 
chest, lungs, and lower extremities were evaluated as normal 
on enlistment.  An examination report in mid-October 1958 
reflects pain in the knees of days duration; a history of 
fever and chills; and no other joints were involved.  On 
examination of the extremities, there was limitation of 
motion of the right wrist and right knee, and there was pain 
on motion of the right knee.  The diagnostic impression was 
possible rheumatoid arthritis.  Soon thereafter, the veteran 
was admitted for bilateral bronchopneumonia.  The October 
1958 discharge summary together with other medical record 
entries reflect that the veteran had a 3 day history of 
chills, fever, general malaise, a productive cough, and 
complained of some pain in his knees.  The physical 
examination revealed good bilateral expansion of the lungs 
without dullness, that there were palpable rhonchi in the 
left lateral chest, and crepitant rales in the left lower 
lung field, posteriorly.  The examination of the extremities 
showed no joint swelling, limitation of motion, or 
tenderness.  The chest x-ray on admission showed extensive 
infiltration at the left base where some pleural shadow was 
seen; there was a moderate infiltration at the right base, 
medially.  The veteran was started on antibiotics, 
expectorants, aerosol inhalants, and postural drainage.  His 
temperature returned to normal after the first 48 hours.  His 
symptoms gradually improved and his breath sounds cleared by 
10 days after admission.  Repeat x-rays in late October and 
early November showed gradual clearing of the pneumonic 
infiltrates.  The veteran returned in late November after a 
convalescent leave complaining of vague pains in both knees.  
An examination of the knees revealed no abnormalities and he 
was afebrile.  A repeat x-ray of the chest showed minimal 
pleural thickening and some thickening of the pulmonary 
markings of the left lung; the right lung field was clear.  

Service medical records dated in 1959 reflect that the 
veteran was evaluated on at least five occasions with 
diagnoses that included upper respiratory infection, rule out 
pneumonitis, streptococcus infection, bronchitis, and 
bronchiectasis.  In January 1959, the veteran was admitted 
with fever, rash, malaise, pharyngeal erythema, and a red 
tongue.  The impression was probable scarlatina.  The final 
diagnosis was rubella.  In March 1959, the veteran was 
admitted to the hospital with a history of cough, chills, 
fever, malaise, and myalgia.  The physical examination 
revealed the pharynx was injected, the lungs were clear, and 
that the remainder of the physical was essentially negative.  
The examiner noted no rheumatic fever.  The veteran was 
treated with antibiotics.  The diagnoses included rule out 
pneumonia and upper respiratory infection.  By the end of 
March, the veteran was asymptomatic and discharged to duty.  
A chest x-ray revealed that the hemidiaphragm was slightly 
irregular and the markings were minimally thickened at the 
site of the pneumonia in October 1958.  There was no 
convincing evidence of any infiltration at this time.  The 
remaining chest findings were normal.  A May 1959 entry 
reflects that the veteran had a cough for 2 weeks, fever, and 
night sweats.  The examiner noted that the veteran had three 
episodes of pneumonia requiring hospitalization.  The 
physical examination revealed quite extensive wheezes, rales, 
and altered breath sounds in the lung bases.  The diagnosis 
was bronchiectasis - chronic lung disease.  Thereafter, a May 
1959 consultation referral notes chronic lung disease and 
that processing the veteran out of the service seemed in 
order.  It was noted that the bronchiectasis existed prior to 
service.  A chest x-ray dated in May 1959 reflects that the 
lungs were within normal limits.  An August 1959 entry 
reflects that the veteran was evaluated for pain in the chest 
and coughing.  The lungs were clear and the chest x-ray was 
normal.  The diagnostic impression was bronchitis.  

Other service medical records show that the veteran was 
evaluated a year later, in September 1960, for throat 
swelling.  The August 1961 separation physical examination 
reflects that the mouth, throat, lungs, chest, and the lower 
extremities were evaluated as normal. 

A May 1997 letter from the RO to the veteran requested that 
he submit evidence showing that his claimed disabilities have 
been treated since discharge from service.  The veteran was 
informed to send the information as soon as possible, 
preferably within 60 days.  A June 1997 statement from the 
veteran's representative with an attachment from the veteran 
reflects that the veteran did not have any additional 
information to provide and, therefore, that the claim should 
be processed.  

Testimony from the February 1998 personal hearing before a 
decision review officer (DRO) reflects that the residuals of 
pneumonia were incurred while on active duty and have had a 
devastating effect on his life - work and home.  Transcript, 
hereinafter T., at 6.  The veteran had pneumonia in 1958 
during basic training.  T. at 3.  After his convalescent 
leave, he returned to the hospital because his legs swelled 
up and he could hardly walk.  T. at 4.  He does not know what 
caused it.  T. at 4.  He denied having any leg problems 
before the pneumonia.  T. at 4.  His leg and back problems 
began in basic training at the time of the pneumonia.  T. at 
4-5, 7.  His legs and knees were swollen at the time of his 
admission to the hospital; they returned to normal, but have 
continued to hurt.  T. at 4.  When his legs hurt badly, his 
back hurts.  T. at 4.  He was an artilleryman.  T. at 4, 7.  
He takes Nighttime, an over the counter sleeping aid because 
his legs ache.  T. at 6.  He has a very hard time breathing 
and gets winded doing ordinary activities.  T. at 5.  He does 
not take any medication for his lungs.  T. at 6.  The veteran 
was not being treated for a lung or leg condition.  T. at 10.  
He was treated for scarlet fever about 2 months after he had 
pneumonia.  T. at 6.  

In pertinent part, private medical records submitted at the 
time of the travel Board hearing in February 1999, reportedly 
from the Robinson Medical Center, are dated for the period of 
March 1998 to December 1998.  Generally, these records 
reflect complaints for bilateral leg pain and that the 
veteran medicates with Klonopin at bedtime.  A March 1998 
entry reflects complaints of chest congestion, fever, sore 
throat, and feeling achy.  Cephalexin was prescribed.  Later 
that month, the veteran complained that his legs and back 
were hurting.  The note reflects that the veteran has had 
chronic pain in his legs since service, that he had pneumonia 
then, that the pneumonia settled in his legs, the legs 
swelled, that his back hurts, and that he has had problems 
since that time.  The entry also reflects that the veteran 
cannot sleep at night and is often restless.  The assessment 
was restless legs syndrome.  Klonopin was prescribed.  A 
December 1998 entry reflects bilateral leg pain and nocturnal 
restless legs.  The Klonopin dose was increased.  In part, 
the examiner noted "consider doppler of arteries in the 
legs."  A January 1999 entry reflects that the veteran's 
legs hurt and collapse causing him to nearly fall over.  The 
legs hurt mostly at night, they do not hurt every night, and 
he has had chronic aching in his calves since service.  The 
diagnosis was chronic nocturnal leg pain.  The physician's 
plan included a neurologist referral.  By a February 1999 
statement, the veteran waived consideration of this evidence 
in the first instance by the agency of original jurisdiction 
in favor of direct consideration by the Board.  

Testimony from the February 1999 hearing before a member of 
the Board reflects that the veteran was treated for pneumonia 
in September 1958 and had a relapse that affected his legs.  
T. at 3-4, 14.  He had problems with his legs before the 
first hospitalization for pneumonia.  T. at 14.  The legs 
were swollen and he could hardly walk on them.  T. at 14.  
The swelling had improved at the time of his discharge from 
the hospital.  T. at 15.  He testified that he has spoken to 
many doctors about a relationship between his leg injury and 
his pneumonia and that he has been given a lot of medicine 
and pain pills.  T. at 5, 14.  He was told that it was 
possible that the [pneumonia] had done something to his legs.  
T. at 5.  No physician has given him an assessment as to what 
the problem may be with his legs.  T. at 14.  He could not 
locate the treatment records from other physicians he had 
seen; his records are scattered from one doctor to another.  
T. at 5.  He is taking pain medication for the residuals of 
the pneumonia.  T. at 5.  He receives medication from a 
private physician at the Robinson Medical Center, not the VA 
medical center.  T. at 5-6.  The pneumonia and its residuals 
have affected his everyday life in that his legs hurt 
continuously and he cannot lift.  T. at 6.  The weather and 
being outdoors affect his breathing.  T. at 6-7.  He stays 
indoors as much as he can when the wind is high.  T. at 8.  
His activities are limited to a degree.  T. at 8.  If he has 
to take the stairs at work, he becomes short winded.  T. at 
7.  He has used inhalers for his lungs a few times in the 
past, but very seldom.  T. at 7.  The inhalers made him feel 
bad.  T. at 7.   He does not have a diagnosis of a 
respiratory or lung disorder.  T. at 15.  He does not recall 
having chest x-rays or pulmonary function tests performed.  
T. at 15.  He does not recall ever being hospitalized after 
service.  T. at 15.

As previously discussed, in order to establish a well-
grounded claim, it is necessary to provide evidence of a 
current disability.  The Board acknowledges the veteran's 
contentions as to the incurrence of residuals of pneumonia to 
include a lung problem and leg complaints.  However, the 
veteran has not submitted any evidence to support a finding 
that he has a current disability related to the pneumonia 
incurred in service or a diagnosis that reflects residuals of 
pneumonia.  Without a current disability related to military 
service, service connection is not warranted.  Caluza v. 
Brown, 7 Vet. App. 489, 504, 506 (1995); see also Epps v. 
Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997).   The available 
service medical records reflect isolated complaints regarding 
the knees in 1958 which coincide with the diagnosis and 
treatment for pneumonia.  The Board notes that while the 
veteran served until September 1961, the service medical 
records are silent for any complaints regarding his legs or 
knees after 1958.  Although these same records reflect 
frequent evaluations for upper respiratory complaints 
thereafter, the last entry for an upper respiratory or lung 
type problem was throat swelling in September 1960.  The 
veteran was discharged in September 1961 and the separation 
examination reflected that the veteran's mouth, throat, 
chest, lungs, and lower extremities were evaluated as normal.  

The veteran testified on two occasions that he does not have 
a diagnosis related to residuals of pneumonia, a leg disorder 
that is related to pneumonia, or a diagnosed lung problem.  
The medical records he submitted at the February 1999 hearing 
are silent as to a diagnosis of a current disability that has 
been related to the veteran's period of service.  The Board 
notes that the veteran testified that he had spoken with 
multiple physicians regarding any possible relationship 
between his leg complaints and his pneumonia, however, the 
case file is silent as to any supporting documentation.  The 
veteran testified that he could not locate the treatment 
records of other physicians he had seen.  The Board stresses 
that the only evidence of record that relates the veteran's 
symptoms to service are his own statements of medical 
causation to include those statements made in seeking 
treatment at the Robinson Medical Center.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (lay statements as to 
medical diagnosis or causation are not competent); LeShore v. 
Brown, 8 Vet. App. 406 (1995) (a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).

While the RO has informed the veteran of the requisite 
evidence to well-ground his service connection claim, the 
veteran has not presented competent medical evidence of 
residuals of pneumonia, to include a leg injury and a lung 
problem.  Brock v. Brown, 10 Vet. App. 155, 163-64 (1997).  
Therefore, the Board finds that the veteran has not met his 
initial burden of submitting evidence of a well-grounded 
claim for entitlement to service connection for residuals of 
pneumonia.  38 U.S.C.A. § 5107(a).  The Board stresses that 
without evidence of a current disability related to his 
period of service, the claim is not well-grounded and must be 
denied.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Caluza at 506.  As the duty to assist is not triggered here 
by a well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).


II.	Back disorder

As noted earlier, service connection may be granted if the 
evidence demonstrates that the current disability resulted 
from an injury or disease incurred in or aggravated 
coincident with service in the Armed Forces.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  However, a claim of 
service connection is not evaluated unless the person 
claiming VA benefits meets the initial burden of submitting 
evidence "sufficient to justify a belief in a fair and 
impartial individual that the claim is well-grounded."  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  A 
claim that is well-grounded is plausible, meritorious on its 
own, or capable of substantiation.  Murphy, supra; Moreau v. 
Brown, 9 Vet. App. 389, 393 (1996).

A service connection claim is "well-grounded" if there is: 
1) a medical diagnosis of a current disability; 2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 3) 
medical evidence of a causal nexus between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 489, 504, 506 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For the purpose of determining whether a 
claim is well-grounded, the credibility of the evidence in 
support of the claim must be presumed.  Robinette v. Brown, 8 
Vet. App. 69, 75 (1995).

Service medical records for the period of September 1958 to 
September 1961 reflect that the veteran's spine and other 
musculoskeletal were evaluated as normal on enlistment and 
separation from service.  Other service medical records are 
silent as to complaints or treatment for a back disorder.  

A May 1997 letter from the RO to the veteran requested that 
he submit evidence showing that his claimed disabilities have 
been treated since discharge from service.  The veteran was 
informed to send the information as soon as possible, 
preferably within 60 days.  A June 1997 statement from the 
veteran's representative with an attached statement from the 
veteran reflected that the veteran did not have any 
additional information to provide and, therefore, that the 
claim should be processed without waiting 60 days.  

Testimony from the February 1998 personal hearing before a 
DRO reflects that the back disorder was incurred while on 
active duty and has affected his life.  T. at 9-10.  When his 
legs hurt badly, his back hurts.  T. at 4.  Because of his 
back condition, he cannot lift anything without pain.  T. at 
8.  His back problems began in basic training at the time of 
the pneumonia.  T. at 7.  He was an artilleryman.  T. at 4, 
7.  His duties included lifting the projectiles and powder 
bags, as well as digging trails.  T. at 7.  He believes 
lifting the Pro-Jo (sic) into the barrel of the eight-inch 
gun did not help his back and legs.  T. at 7.  He does not 
recall being treated for a back injury while on active duty 
and received no prescription medication for a back injury.  
T. at 7-8.  He is not seeing a doctor on a regular basis for 
his back.  T. at 8.  He is employed by the Waco VA Medical 
Center repairing equipment like food carts that are very 
difficult to push and turn.  T. at 8.  He saw the personnel 
physician at the [VA medical center] one time a few months 
back.  T. at 10.  The physician did not tell him what was 
wrong with his back; the veteran was not sure whether the 
visit was recorded.  T. at 10-11.  He uses Myroflex, 
Ibuprofen, and a heating pad for relief.  T. at 8-9.  The 
veteran's ex-wife testified that he cannot pick up anything 
and that his back complaints require her to do the lifting.  
T. at 9.  The veteran was not being treated for a back 
condition.  T. at 10.  

As noted previously, the veteran submitted medical records at 
the time of the travel Board hearing in February 1999, 
reportedly from the Robinson Medical Center.  A March 1998 
entry reflects that the veteran complained that his legs and 
back were hurting.  The note reflects that the veteran has 
had chronic pain in his legs since pneumonia in service and 
that his back hurts.  The physician prescribed Klonopin 1 
milligram at bedtime.  By a February 1999 statement, the 
veteran waived consideration of this evidence in the first 
instance by the agency of original jurisdiction in favor of 
direct consideration by the Board.  

Testimony from the February 1999 hearing before a member of 
the Board reflects that the veteran receives pain medication 
from a private physician at the Robinson Medical Center, not 
the VA medical center.  T. at 5-6, 10, 13.  Dr. Stone is not 
specifically treating him for back pain; he told the doctor 
that his legs and back hurt, and the physician prescribed the 
pain medication.  T. at 13.  The veteran does not know the 
name of the pills.  T. at 10.  His back prevents him from 
doing many things; he cannot lift.  T. at 6, 10. If he does 
the least bit of straining, it affects his back for days 
sometimes.  T. at 6.  If he has to do any lifting, he gets 
his son-in-law or son to do the lifting.  T. at 10.  He can 
hardly straighten up when he bends over.  T. at 6.  His back 
hurts just walking sometimes.  T. at 11.  He does not recall 
any specific incident where he injured his back.  T. at 12.  
He was never medi-vaced or treated for a back condition while 
on active duty.  T. at 9.  He went on sick call for his back.  
T. at 9.  He was given APC's for his back.  T. at 9.  He does 
not recall being placed on light duty profiles for his back.  
T. at 9.  He was told at separation from service that he had 
a crooked back.  T. at 12-13.  He denies having any back 
problems before he went in the service.  T. at 13.  He cannot 
recall ever being hospitalized for his back.  T. at 10-11.  
He has taken time off from work because of his back; the last 
time was just before Christmas.  T. at 11.  After service, he 
complained to various doctors that his back hurt and they 
looked at his back.  T. at 12.  He does not have a current 
diagnosis for his back.  T. at 13. 

The Board acknowledges the veteran's contentions regarding 
the incurrence of his back complaints.  However, the service 
medical records are silent as to complaints, treatment, or a 
diagnosis of a back disorder.  Although the private medical 
records reflect complaints of back pain, the records do not 
address causation, incurrence, a nexus to service, or a 
diagnosis of a back disorder.  The only evidence of record 
which places the incurrence of the back complaints in 
service, are the veteran's own statements.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (lay statements as to 
medical diagnosis or causation are not competent); LeShore v. 
Brown, 8 Vet. App. 406 (1995) (a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).    

Essentially, there is no evidence of record to support that 
his current back complaints were incurred in-service or are 
related to service.  In order for a claim to be service-
connected, there must be a current disability that is related 
to an injury or disease which was present during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Caluza at 
506.  Under these circumstances, the Board finds that the 
veteran has not met his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for a back condition.  38 U.S.C.A. § 5107(a).  
Therefore, the claim must be denied.  As the duty to assist 
is not triggered here by a well-grounded claim, the Board 
finds that the VA has no obligation to further develop the 
veteran's claim.  Grivois v. Brown, 5 Vet. App. 136, 140 
(1994). 


Other consideration

The Board views the RO's various communications to him as 
sufficient to inform the veteran of the elements necessary to 
complete his applications for service connection for 
residuals of pneumonia and a back disorder.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); see also Isenhart v. 
Derwinski, 3 Vet. App. 177, 179-80 (1992) (VA has a duty to 
advise claimant of evidence required to complete 
application).  




ORDER

Service connection for residuals of pneumonia is denied.  

Service connection for a back disorder is denied. 



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

